Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Christus Health Ark-La-Tex d/b/a Christus              Appeal from the 5th District Court of
St. Michael Health System, Appellant                   Bowie County, Texas (Tr. Ct. No.
                                                       12C1341-005). Opinion delivered by Chief
No. 06-13-00052-CV         v.                          Justice Morriss, Justice Carter and Justice
                                                       Moseley participating.
William C. Curtis and Tina Curtis,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Christus Health Ark-La-Tex d/b/a Christus St.
Michael Health System, pay all costs of this appeal.




                                                       RENDERED AUGUST 30, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk